Motion for stay pending appeal granted, upon condition that appellant perfect the appeal for the February, 1928, term (for which term the case is set down) and be ready for argument when reached, and upon the further condition that within five days from the entry of the order herein appellant give an undertaking, with corporate surety, to secure defendants from all loss by reason of the appeal; the amount of such undertaking to be fixed upon the settlement of the order; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ. Settle order on notice.